The appellant testified that, after he put the quitclaim deed in question in the trust box, he never saw the deed again until it was brought to court and offered in evidence at the former trial. This was objected to on the ground that it violated Rem. Rev. *Page 354 
Stat., § 1211, and the objection was sustained. It did not constitute evidence of a transaction with a deceased person and should have been admitted.
Furthermore, the testimony showed that the property was originally acquired by the community. It then became community property. At the time that Mr. and Mrs. Shaen went to the office of Mr. Ferris, the husband executed a deed to the wife and the wife executed a deed to the husband. Possession of both deeds was then taken by the husband. This transaction did not change the status of the property. It remained community property. It is still community property, and Mrs. Shaen's estate is now the owner of only her community interest therein. I dissent.